DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21, 33 and 34) in the reply filed on 02/01/2021 is acknowledged. Claims 1-30 and 33-34 are pending; claims 22-30 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-21 and 33-34 are currently examined.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the denomination of effector cells and regulatory cells is ambiguous. The cells are named after their functionality and not after their structural feature and that poses a dilemma since in the art “the CD4+ T-cell subset of regulatory T cells (Tregs), defined by expression of the FoxP3 lineage marker, is not well characterized in terms of distinct differentiation states. While it is clear that Tregs exist in resting and activated forms their natural composition with increased expression levels of markers associated with activation, such as CD25 or CD44, defies assignment to either naϊve, effector, or memory compartments.” (Stockinger et al., CD4+ memory T cells: functional heterogeneity and homeostasis. Immunol. Rev., 211, 39-48, 2006). A possible remedy would be to claim the T cell by their structural characteristic as presented in the Example 2 of the specification: CD4+CD25highCD127dim/- Tregs and CD4+ CD25- Teffs.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-21 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of
Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed.
Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the
PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").
The written description requirement has several policy objectives. "[T]he 'essential goal' of the description of the invention requirement is to clearly convey the 
Another objective is to put the public in possession of what the applicant claims as the invention. See Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). *>"The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term.
A specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose
(Cooper v. Goldfarb, 154 F.3d 1321, 1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998)).
See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468
(Fed. Cir. 1987) ("[T]here cannot be a reduction to practice of the invention*** without a physical embodiment which includes all limitations of the claim. "); Estee Lauder Inc. v.

38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
In the instant case, the specification discloses that a particular anti-CCR4 antibody (mAb2-3) has particular properties (namely to increase the ratio of CD4+ CD25- effector T cells to CD4+ CD25highCD127dim/- regulatory T cells, property which is not disclosed to be shared to any other anti-CCR4 antibodies existent in the art. However, the claims broadly encompass any regulatory or effector T-cells. Also, the specification disclosed the effects of the antibody mAb2-3 on ovarian cancer and gastro intestinal cancers (IGROV1, OVCAR8 and OVCAR5 cell lines). There is no description of treating early or late stages of cancer either. Nevertheless, the Application claims treatment of a whole array of hematologic and solid tumors.
One of skill in the art would conclude that applicant was not in possession of the methods claimed so broadly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-14, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marasco et al. (WO2013/166500- published 11/07/2013).
The reference discloses a heavy chain with three CDRs including the amino acid sequences GYTFASAW (SEQ ID NO: 25), INPGNVNT (SEQ ID NO: 27), and STYYRPLDY (SEQ ID NO: 29) respectively and a light chain with three CDRs including the amino acid sequences QSILYSSNQKNY (SEQ ID NO: 26), WASTRE (SEQ ID NO: 28), and HQYMSSYT (SEQ ID NO: 39) respectively ([0008]). These are the same sequences that are comprised in mAB2-3 of the instant Application. According to the reference, MAb2-3 is a humanized, affinity maturated derivative of the murine anti-CCR4 monoclonal antibody 1567 (mAb1567). This mAb was developed as a cytotoxic agent for treatment of CCR4+ cutaneous T cell lymphoma (CTCL), a T-cell malignancy of CCR4+ skin-homing T cells, where it has been shown to have potent antitumor activity in vivo against CCR4+ CTCL cells through the processes of complement dependent cytotoxicity (CDC) and antibody dependent cellular cytotoxicity (ADCC). It blocks chemotaxis of CCR4+ CTCL and Tregs to the CCR4 ligands CCL17/CCL22. In addition, unexpected observations were made that mAb2-3 can both reverse the Treg mediated suppression of CD4+CD25- Teff proliferation and simultaneously activate the Teffs to secrete the potent cytokine IFN-y. These antagonistic and agonist activities delineate a unique role for mAb2-3.Therefore, not only does mAb2-3 bind CCR4 with high affinity, but it is also capable of triggering specific signaling ([00286]).
Thus, the reference anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 7-12, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-25 of U.S. Patent No. 10,675,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647